Citation Nr: 1114261	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-04 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to November 1955.  The appellant seeks benefits as the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's claim.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1975.

2.  The Veteran died in April 1993.

3.  The appellant did not live continuously with the Veteran from the date of their marriage to the date of the Veteran's death.

4.  The evidence shows that the decision not to cohabitate was by mutual consent.  At the time of the separation, there was no evidence demonstrating that the appellant intended to desert the Veteran.


CONCLUSION OF LAW

The requirements for establishing the appellant as the Veteran's surviving spouse for eligibility for VA death benefits purposes have been met.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.53 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the Veteran died in April 1993.  The appellant filed a claim for dependency and indemnity compensation (DIC), death pension and accrued benefits in April 2010.  In a March 2009 administrative decision, the RO found that the appellant and Veteran were married but did not meet the continuous cohabitation requirements for VA purposes of recognition of the appellant as his surviving spouse for the purpose of establishing entitlement to VA death benefits.

The RO determined that the Veteran and the appellant were not living together at the time of his death, and had not lived together since the Veteran's admission to the VA hospital in 1988.  The RO determined that the record showed that he and the appellant were separated on several occasions for extended periods, whereas the appellant stated that they were only separated when he was a patient at the VA hospital and when his family took him to Detroit.  The RO determined that the appellant never went to Detroit, Michigan, to reconcile with the Veteran.

The term "surviving spouse" means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.53 (2010).  Additionally, the law provides that a spouse is a person of the opposite sex who is a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & Supp. 2010); 38 C.F.R. § 3.50 (2010).  A spouse is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j); 3.50(a) (2010).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).

The language of 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) does not indicate that the without-fault requirement is a continuing one.  Rather, under this language, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to such question, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.

In this case, the claims file contains a marriage license showing that the Veteran and appellant were married in June 1975.  The claims file does not contain any final decree of divorce or annulment or other document verifying a termination of the marriage between the Veteran and the appellant.  

In applications for VA benefits received in March and May 1977, both times the Veteran listed the appellant as being his wife since their marriage in June 1975.   VA application forms received in October 1988 and September 1989 show that the Veteran indicated his marital status was divorced.  

However, in a VA report on Medical Rehabilitation Board  Summary dated in February 1989, the acting chairman of that Board stated that the Veteran was married but separated from his wife prior to hospitalization.  In a statement dated in July 1989, the Veteran indicated that he had been hospitalized at the VA Medical Center continuously since October 1988.  

In VA Forms 21-0515, Improved Pension Eligibility Verification Report, received in January 1992 and in March 1993, the Veteran indicated he was married, but not currently living with his spouse.  

A certificate of death for the Veteran dated in April 1993 indicates that the Veteran's father was the informant that his residence at the time of death was in Detroit.  The certificate indicates that the Veteran's marital status was divorced.  The claims file contains another certificate of death, apparently a correction of the certificate of death, that shows a marital status of married, and a surviving spouse listing the appellant's name.

The appellant contends that the RO erred in concluding that she is not eligible for benefits as the Veteran's surviving spouse.  She asserts that her marriage to the Veteran was never terminated by divorce.  She generally asserts, and has testified that she was married to the Veteran from the time of their marriage in 1975 until his death in 1993, and that the only separations were during times the Veteran was in the hospital or when his family took him to Detroit, and that they were living together when he died in 1993.  She asserts that it was never the intent of her or the Veteran to terminate their marriage.

The appellant maintains essentially that any period for which there was a failure to cohabitate was for reasons of convenience only as it involved his hospitalization or recuperation.  That is, when she and the Veteran did not cohabitate, it was so that the Veteran could receive medical care that she was unable to provide.  She has stated that following his hospitalization his father took the Veteran to Detroit, his family kept them apart. Her statements and testimony as to the reason for the separations are to be accepted in the absence of contradictory evidence.  The record in this case does disclose contradictory evidence on this matter.  

There is no dispute that the appellant and the Veteran married in June 1975 and there is no official document verifying a termination of the marriage prior to his death in April 1993.  The corrected certificate of death shows that they were.  It is also not disputed that the appellant did not cohabitate with the Veteran for at least some time prior to or at the time of his death.  The only questions here are whether their separation was due to willful misconduct or procurement by the appellant without fault of the Veteran or if it was by mutual consent without intent by the appellant to desert the Veteran.

Although the appellant's credibility is questionable, there is no evidence of any fault on the part of the appellant resulting in any of the periods of separation during their marriage.  There is no evidence of willful misconduct on her part or evidence that she procured the separation without the fault of the Veteran.  The evidence only shows that any separation resulted from the Veteran's healthcare treatment requirements, or were caused by the Veteran's parents' actions to keep her from contacting the Veteran while he was in Detroit at their home.

Because the evidence does not show that the appellant and the Veteran separated for any reason other than their mutual convenience and also does not demonstrate an intent on either the appellant or Veteran's part to desert the marriage, the Board has no discretion but to conclude that the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b); Alpough v. Nicholson, 490 F.3d 1352, 1357 (2007) (holding that a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse).

In sum, the Board finds that the evidence of record supports a finding that the cohabitation of the appellant and the Veteran was terminated on the basis of mutual convenience and that there is no evidence of intent on the part of the surviving spouse to desert the Veteran.  Accordingly, the appellant meets the continuous cohabitation requirements for recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits.  

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs death benefits is granted.

___________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


